            Case 3:20-po-06646-DWC Document 17 Filed 06/03/21 Page 1 of 2




1

2

3

4

5

6

7                              In The District Court Of The United States

8                                 For Western District of Washington

9

10                                                      Case # 3:20-po-06646-TLF

11           United States of America,

12                        v.                            MOTION TO CONTINUE TRIAL

13                 C Blu (pro se),

14

15

16                                                I. Motion

17

18   Comes now, the defendant in this case to move the court to continue the scheduled

19   bench trial date currently on the calendar for June 9th, 2021; to reschedule the Trial for

20   not less not less than 60 days from the date of the ling of this motion.

21

22   This ought to be ample time to complete trial preparations, barring any unforeseen

23   delays in the delivery of the additional discovery sought by the defense.


                                                                            C Blu (pro se)
     MOTION TO CONTINUE TRIAL DATE - PAGE 1 of 2                            Lovingdirt@gmail.com
                                                                            (801) 432-0073
                                             fi
                    Case 3:20-po-06646-DWC Document 17 Filed 06/03/21 Page 2 of 2




      1                                             II. Argument

      2

      3    The defendant’s request for a continuance of the Trial Date is to allow the defense

      4    su cient time complete discovery, to complete a thorough investigation, and to

      5    consider any meritorious pre-trial motions that may need to be led regarding this case

      6    the federal government now brings against Mister Blu. Among other things, the

      7    defendant is seeking additional discovery from the government that is material to this

      8    case, and thereby integral to e ective representation. Once the Government produces

      9    the complete discovery requested, the Defense will need to interview the prosecution’s

      10   lead witness, in addition to a few witnesses the defense may call.

      11

      12                                                 IV. Note

      13

      14   A bench trial is currently on the calendar, and is scheduled for June 9th, 2021.

      15   Otherwise, the Defense’a motion would have been duly noted.

      16

      17   Semper Fidelis,

      18   Signature    by: s/ C Blu

      19   Mister C Blu (Defendant, Pro Se)

      20   Dated: June 1st, 2021

      21   S.D.G.

      22

      23
                                                                            C Blu (pro se)
           MOTION TO CONTINUE TRIAL DATE - Page 2 of 2                      Lovingdirt@gmail.com
                                                                            (801) 432-0073
ffi
                             ff
                                                                    fi
